IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1432
                              Filed November 12, 2015


IN RE THE MARRIAGE OF BRADLEY K. DODGE
AND PAOLA CAMACHO

Upon the Petition of
BRADLEY K. DODGE,
      Petitioner-Appellant,

And Concerning
PAOLA CAMACHO,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clay County, Patrick M. Carr,

Judge.



      A father appeals the district court’s decision granting his former wife

physical care of the parties’ child. AFFIRMED.



      Lisa Mazurek of Mazurek Law Firm, P.C., Cherokee, for appellant.

      Paola Camacho, Spirit Lake, appellee pro se.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                          2


VOGEL, Judge.

       Bradley Dodge (Brad) appeals the district court’s decision granting his

former wife, Paola Camacho, physical care of the parties’ child. Recognizing the

district court is able to observe the demeanor of the witnesses, and therefore, is

in a better position to assess their credibility, we affirm the court’s decision

placing physical care of the parties’ child with Paola.

       I.      Background Facts & Proceedings

       Brad, who is from Spencer, Iowa, and Paola, who is from Bogota,

Columbia, met on an on-line dating site. They were married on March 27, 2009,

in Columbia, but the shine wore off the relationship rather quickly. Paola did not

move to Iowa until June 26, 2010, shortly before the birth of their daughter. Brad

is also the father of two adult children from a previous marriage. Paola has a

child from a previous relationship who lived with the parties part of the time.

       On May 27, 2012, Paola, who was distraught and frightened, went to the

home of a neighbor and called 911.            Brad was arrested and charged with

domestic abuse assault and obstruction of emergency communications. A no-

contact order was issued. After about three weeks Paola requested that the no-

contact order be dropped. The criminal proceedings were dismissed when Paola

did not appear for the trial. Based on the same incident the Iowa Department of

Human Services issued a confirmed report of the child’s presence during claimed

domestic abuse, but determined it was an isolated incident that was unlikely to

occur again.

       The parties separated in September 2012. Paola moved to Spirit Lake.

They voluntarily agreed to a shared care arrangement where the child alternated
                                         3


between the parties’ homes on a weekly schedule.             The child attended a

preschool in Spencer on the weeks she was in Brad’s care and a different

preschool in Spirit Lake on the weeks she was in Paola’s care.

       On February 1, 2013, Brad filed a petition for dissolution of marriage. The

dissolution hearing was held over three non-consecutive days.           Paola, who

appeared pro se, participated with the assistance of an interpreter. At the time of

the hearing Brad was fifty-eight years old.         He was employed at Eaton

Corporation, earning about $53,000 per year. Paola was thirty-eight years old

and employed at Wal-Mart, earning about $13,500 per year.

       Paola testified she had been physically and verbally abused by Brad

during the marriage. She submitted a recording of a telephone call in which Brad

yelled at her and made derogatory statements. Brad denied physically abusing

Paola. He testified, “I’m a yeller. I’m excitable,” but denied being violent. Brad’s

former wife, Vicki Dodge, testified Brad was verbally abusive to her during their

marriage, but not physically abusive. A neighbor, Crystal Doppler, whom the

court found to be a credible, neutral witness, testified she heard Brad screaming,

swearing, and yelling on several occasions.

       The district court issued a dissolution decree for the parties on August 7,

2014, granting the parties joint legal custody of the child, with Paola having

physical care. The court found both parties to be competent parents, and could

provide for the child’s day-to-day needs.       However, mindful that Brad had

engaged in negative behavior towards Paola, the court concluded Brad was

unlikely to be able to put his feelings aside and support Paola’s role in the child’s

life. The court found Paola was more likely to support and encourage the child’s
                                            4


relationship with her father. Brad was granted liberal visitation with the child. He

was ordered to pay child support of $744 per month and to provide health

insurance.    Brad now appeals the physical care provision of the dissolution

decree.1

       II.     Standard of Review

       Our review in dissolution cases is de novo. Iowa R. App. P. 6.907; In re

Marriage of Fennelly, 737 N.W.2d 97, 100 (Iowa 2007). We examine the entire

record and determine anew the issues properly presented. In re Marriage of

Rhinehart, 704 N.W.2d 677, 680 (Iowa 2005). We give weight to the factual

findings of the district court, but are not bound by them. In re Marriage of Geil,

509 N.W.2d 738, 741 (Iowa 1993).

       III.    Physical Care

       Brad claims he should have been granted physical care of the parties’

child. He points out that he had physical care of his other two children for many

years and did not deny his former wife access to the children. He states Paola

did not consistently care for her other child, but left him in the care of relatives in

Columbia several times when she traveled to Iowa. Brad asserts he is the more

stable parent, particularly in his history of employment. He states the child was

attending preschool in Spencer when Paola decided to enroll the child in a

second preschool in Spirit Lake, which he felt was unnecessarily confusing. He

was also concerned because Paola would sometimes take the child out of the



1
  Paola’s appellate brief was struck by the Iowa Supreme Court for failure to comply with
the rules of appellate procedure. Thus, the case is submitted to us solely on Brad’s brief
as the appellant.
                                          5


preschool in Spencer to spend time with her, rather than permit her to participate

in that day’s preschool activity.

       The critical issue before us is the best interests of the child. Iowa R. App.

P. 6.904(3)(o). This must, of necessity, be the first and governing consideration

in our discussion. In re Marriage of Rebouche, 587 N.W.2d 795, 797 (Iowa Ct.

App. 1998). The factors the court considers in awarding custody are enumerated

in Iowa Code section 598.41 (2013) and In re Marriage of Winter, 223 N.W.2d
165, 166-67 (Iowa 1974). The court should select a custodial parent who can

minister more effectively to the long-range best interests of the child.          In re

Marriage of Kramer, 297 N.W.2d 359, 363 (Iowa 1980). The objective should

always be to place the child in the environment most likely to bring the child to a

healthy physical, mental, and social maturity. In re Marriage of Hansen, 733
N.W.2d 683, 695 (Iowa 2007).        Each custody decision is based on its own

particular facts. In re Marriage of Will, 489 N.W.2d 394, 397 (Iowa 1992).

       In granting physical care to Paola, the district court found:

              Perhaps the most striking feature of the evidence is the well-
       proven lack of ability for [Brad] to contain his disgust and disdain for
       [Paola]. The evidence does not disclose that he is plainly guilty of a
       domestic abuse assault. Short of that, however, his behavior has
       been threatening, demeaning and insulting.             This is clearly
       established by [the recording of the telephone call].              This
       conclusion is also strongly supported by the credible evidence of
       witness Crystal Doppler. The Court thinks that he will be unable to
       put these feelings aside and support [Paola’s] role in their
       daughter's life.
              ....
              There is no credible evidence that [Paola] regards [Brad]
       with the same kind of disdain. On the contrary, the Court thinks
       that she will, if given the security of a final custody order, support
       and encourage the girl's relationship with her father.
                                           6


         We have stated in the past, “Constructive dialogue and cooperation on

matters of mutual parental concern are unlikely if the custodial relationship is

strained by contentiousness and hostility between the parents.” In re Marriage of

Kunkel, 555 N.W.2d 250, 253 (Iowa Ct. App. 1996). We have also found a

parent’s “contentious disposition and hostile temperament incompatible with the

considerable rights and responsibilities attending an award of physical care.” Id.

at 254. Due to Brad’s evident “disgust and disdain” for Paola, we agree with the

district court’s conclusion he was unlikely to be able to support Paola’s

relationship with the child.

         After observing Brad and Paola over three days’ of testimony, the court

came to the conclusion it was in the child’s best interests to be placed in the

physical care of Paola.        “We give considerable weight to a trial court’s

assessment of the credibility of witnesses.”        In re Marriage of Jacobo, 526
N.W.2d 859, 865 (Iowa 1995).         This is because the district court is able to

observe the demeanor of the witnesses, and therefore, is in a better position to

assess their credibility. In re Marriage of Vrban, 359 N.W.2d 420, 423 (Iowa

1984).

         We affirm the district court’s decision placing physical care of the parties’

child with Paola.

         AFFIRMED.